Per Curiam.

The points " severally alluded to by the
appellant, as having been overlooked by the- court in its decision of the appeal, appear from the opinion to have been duly considered. The case' of Chisholm v. State, 141 N. Y. 246, does not limit Weston v. Troy, cited in the opinion of the General Term, but distinguishes it only, and nowise affects its application to the case at bar.
Motion for reargument denied; no costs.
Present: Daly, Ch. J,, Bischofe and Pbyob, JJ.
Motion denied, without costs. '